Citation Nr: 1108854	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-29 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for weakness of the right upper extremity.

2.  Entitlement to an evaluation in excess of 30 percent for weakness of the left upper extremity.

3.  Entitlement to special monthly compensation (SMC) based on the loss of use of one or both hands or at a higher level.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran had active military service from June 1968 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran is service connected for multiple sclerosis with multiple manifestations.  He has been awarded SMC for the loss of use of both feet (characterized as lower extremities) with additional disabilities rated 50 percent or more disabling.  This results in his being paid at the intermediate rate between l and m-know as the l 1/2 rate.  Issue three has been developed as "additional SMC."  The principal contentions, however, seem to revolve around upper extremity impairment.  As such, the issue has been slightly recharacterized on the title page, although if other bases for additional SMC are developed, an award can be made on that basis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent examination in this case was conducted in August 2009.  It quite fully describes the impairment of the shoulders, elbow, and wrists.  It does not, as the Veteran's representative has highlighted, provide much information concerning the function impairment of the hands, to include had strength and finger movement and function.  There is earlier evidence concerning hand grip, showing it weaker in the left than the right.  It is unclear whether there has been a change.

For instance appellant has described some additional difficulty writing.  It is not possible to tell from the current evidence on file whether he can pick a pen up off a table, use a fork or knife, or do other similar functions.  It is noted that the radicular groups involved generally consider the function of the fingers, along with wrist motion.  Further, finger function is needed in order to evaluate the remaining function of the hand for consideration of loss of use.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to describe finger function and fine motor movement.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The claims folder should be available to the examiner for review prior to the entry of any opinions.   The examiner should detail the function of the fingers of each hand, to include a discussion of fine motor movements.  Findings should be sufficient to allow a rating agency to determine if there is the ability to write, pick up and use a knife and fork, and other wise provide information concerning sensation and other functional impairment.

2.  Thereafter, review all the evidence of record and re-evaluate the claims.  To the extent the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the outcome in this case, by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


